DETAILED ACTION
Double Patenting
Applicant filed terminal disclaimers for U.S. Patent No. 9,795,285 and U.S. Patent No. 10,588,499, and the previous rejections are withdrawn.

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated February 26, 2021. Applicant amended claim 29. Claims 21-40 are pending.
Applicant's arguments have been considered but are not persuasive as to Sendai teaching away from an image capture device being configured to detect wavelengths in the visible spectrum. Cutoff filters may be utilized in combination with the image capture device however that does not necessarily preclude the configuration of light sensitive elements of the image capture device itself. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103(a) as discussed below in view of the new grounds of rejection over Imaizumi et al. (U.S. Publication 2004/0186351). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sendai (U.S. Publication 2002/0105505) and in further views of Imaizumi et al. (U.S. Publication 2004/0186351, hereinafter “Imaizumi”).
As to Claim 21 in particular, Sendai discloses an apparatus in Fig. 4 comprising:
at least one illumination light source (110) in Par. [0110] configured to emit illumination energy;
(150) in Par. [0110] and (101, 140) in Par. [0111] connected to the at least one illumination source, wherein the illumination control system comprises a member (100) in Par. [0111] configured to be at least partially inserted into a patient; and
an image capture device (107) in Par. [0111] including a plurality of pixels "pixels" in Par. [0115], wherein each of the plurality of pixels is configured to detect illumination energy of any wavelength in the visible spectrum (during the respective illumination period of each of the white light, IR reflected light, and fluorescent-light image acquisition periods).
Imaizumi teaches in the analogous field of endeavor of endoscopic image acquisition that multiple CCDs produce not only visible light images in [0108] and [0246] yet also wavelengths in the infrared spectrum in [0208] via filter (50) as shown in Fig. 14 located in front of the CCDs for desired imaging characteristics. It would have been obvious to one of ordinary skill in the art that Sendai’s disclosure of utilizing stimulating-light cutoff filter in order to remove unwanted wavelengths is utilized in combination with an image capture device that is configured to detect illumination energy of any wavelength in the visible spectrum as taught by Imaizumi to fulfill the same function with predictable results of image acquisition of desired wavelengths. 
Claims 30 and 36 substantially recite the structure of Claim 21 and are similarly rejected. 
As to Claim 22, Sendai discloses the apparatus of claim 21, wherein the image capture device is configured to form an image “images” in Pars. [0109]-[0110] for each wavelength of illumination energy received by the plurality of pixels from an object onto which the illumination energy is emitted.
As to Claim 23, Sendai discloses the apparatus of claim 22, wherein the image capture device is configured to generate a composite “composite-image” in [0054] and [0067] of the images formed for each wavelength of illumination energy emitted from the at least one illumination light source.
As to Claim 24, Sendai discloses the apparatus of claim 22, wherein the wavelength of illumination energy includes a sequence of illumination energy corresponding to a green, a blue, and a red light as described in Pars. [0064] and [0112]-[0114].
As to Claim 25, Sendai discloses the apparatus of claim 22, further comprising a processor (330) in Par. [0164] and “control computers” (150)/(200)/(360) in Pars. [0110]/[0142]/[0164] and [0199], 
As to Claim 26, Sendai discloses the apparatus of claim 25, wherein the processor is configured to control the illumination control system to produce a sequence of illumination energy corresponding to the wavelength of illumination energy as described in Pars. [0064] and [0112]-[0114].
As to Claim 27, Sendai discloses the apparatus of claim 26, wherein the processor is configured to generate a composite “composite-image” in [0054] and [0067] of the images formed for each wavelength of illumination energy emitted, and wherein the composite is formed based on an intensity of the illumination energy of each wavelength.
As to Claim 28, Sendai discloses the apparatus of claim 21, wherein each of the plurality of pixels is configured to detect illumination energy of a same wavelength for each sequential image in Pars. [0109]-[0110].
As to Claim 29, Sendai discloses the apparatus of claim 21, wherein the illumination control system is configured to select the wavelength of the illumination energy output from the at least one illumination light source in Pars. [0064] and [0112]-[0114].
Claims 31-35 and 37-40 substantially recite the structure of claims 22-29 and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 5587736 is also cited to show CCD sensitive to visible light and using a filter in 5/7-13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795